Citation Nr: 1721046	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for tinnitus.

2.	Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:  Brian D. Hill


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1968 to November 1973 and March 1974 to May 1985.  For his meritorious service, the Veteran was awarded (among many other decorations) the Purple Heart, the Vietnam Cross of Gallantry with Palm, and the Army Commendation Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Fl. 

In September 2016, the Board remanded the Veteran's claims for entitlement to service-connection for tinnitus and entitlement to a TDIU, for further development.

The issues of tinnitus  and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A rating decision dated in September 2014 denied the Veteran's claim for entitlement to service connection for tinnitus.  In November 2014, the Veteran filed a notice of disagreement to the rating decision.  A statement of the case has not been issued.  While it is true that the Veteran has not submitted a timely substantive appeal, the Board is obligated to remand this issue to the RO for the issuance of a statement of the case and notification of appellate rights.  Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2009, the Veteran filed a claim for TDIU due to his service-connected PTSD.  The Veteran is service-connected for several other disabilities.  In October 2016, the Veteran was granted a 100 percent disability evaluation, effective November 3, 2010.  The issue of individual unemployability has become moot or academic from November 3, 2010, which is the date the Veteran became permanent and total due to his service- connected disabilities.  The Board, however, notes that the appeal period covers a period earlier than November 3, 2010.  Moreover, in Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  See Bradley, 22 Vet. App. at 280 (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) by having an "additional" disability of 60 percent or more ("housebound" rate)); see 38 U.S.C.A. § 1114 (s) (West 2014).  Thus, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114  (s) if VA finds the separate disabilities support a TDIU independent of the other 100 percent disability rating.  See id.  In light of the foregoing, the RO must adjudicate the issue of entitlement to a TDIU in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.	Appropriate action, including the issuance of a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service-connection for tinnitus, is necessary.  38 C.F.R. § 19.26 (2015).  

2. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his migraines and residuals of shrapnel wound to the left knee symptomatology. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3. Obtain and associate any outstanding VA treatment records that pertain to the Veteran.

4. As well, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected migraines, and residuals of shrapnel wound to the left knee.  The complete claims file, including all electronic VVA and VBMS files, must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate each disability on appeal.

a.  In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's migraines, and residuals of shrapnel wound to the left knee on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities. 

b.  For the VA examination, any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

5. The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

6. After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's claims.  If the Veteran's claims remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response.

The Board again notes that each of the issues remanded here is inextricably intertwined with either an issue referred to the AOJ, or with another remanded issue.  Each of the claims must be finally resolved prior to returning the case to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




